Exhibit 10.1


AGREEMENT AND DECLARATION OF TRUST
AGREEMENT AND DECLARATION OF TRUST, dated as of June 30, 2020 (this
“Agreement”), by and among Hines Global REIT, a Maryland corporation (the
“Company”), and Jeffrey C. Hines, Charles M. Baughn, David L. Steinbach, Jack L.
Farley, Thomas L. Mitchell, John S. Moody and Peter Shaper (collectively, and
including any successors thereto, the “Trustees”), as trustees of the Trust (as
defined below).
WHEREAS, the Company’s Board of Directors (the “Company Board”) and the
Company’s stockholders have approved the dissolution of the Company and the
liquidation and distribution of the Company’s assets pursuant to a Plan of
Liquidation (the “Plan”);
WHEREAS, the Plan provides, among other things, that the Board will cause the
Company to wind up its affairs, pay or adequately provide for the payment of all
of its liabilities and distribute the remaining property of the Company among
its stockholders;
WHEREAS, the Company Board believes it to be in the best interest of the Company
to complete the liquidation of the Company by transferring all of the assets and
liabilities of the Company to a liquidating trust (the “Trust”) on the Transfer
Date (as defined below) with the Trustees serving as the initial trustees;
WHEREAS, the Board of Trustees (the “Board”) of the Trust shall administer the
Trust pursuant to the terms of this Agreement, the Certificate and the Maryland
Act (each as defined below) and, upon satisfaction of all liabilities and
obligations of the Company and the Trust, the Trust shall distribute the residue
of the proceeds of the liquidation of the assets of the Company in accordance
with the terms hereof;
WHEREAS, the Company is the sole holder of Units (as defined below) of the
Trust;
WHEREAS, the Company, as the sole holder of Units, elected Jeffrey C. Hines as
the initial Trustee and subsequently appointed the additional Trustees;
WHEREAS, the Company Board approved the distribution of the Units (the “Unit
Distribution”) pro rata among the stockholders of the Company based on a ratio
of one Unit per each Share (as defined below) and otherwise in accordance with
this Agreement, such distribution to occur immediately following the Grant (as
defined below);
NOW THEREFORE, in consideration of the premises and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:




--------------------------------------------------------------------------------




ARTICLE I
NAMES AND DEFINITIONS
1.1    Name. The name of the Trust is HGR Liquidating Trust. The Board shall
conduct the business of the Trust under that name or any other name as it may
from time to time determine.
1.2    Defined Terms. For all purposes of this instrument, unless the context
otherwise requires:
(a)    “Advisor” means Hines Global REIT Advisors LP.
(b)    “Affiliate” of any Person means any entity that controls, is controlled
by, or is under common control with such Person. As used herein, “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through
ownership of voting securities or other interests, by contract or otherwise.
(c)    “Agreement” means this instrument as originally executed or as it may
from time to time be amended pursuant to the terms hereof, which shall be the
Trust’s “governing instrument” within the meaning of the Maryland Act.
(d)    “Beneficial Interest” means each Beneficiary’s proportionate share of the
Trust Assets determined by the ratio of the number of Units held by such
Beneficiary to the total number of Units held by all Beneficiaries.
(e)    “Beneficiary” means each holder of Units in accordance with this
Agreement.
(f)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time (or any successor statute), and the rules and regulations thereunder, as
adopted or amended from time to time.
(g)    “Certificate of Trust” or “Certificate” means the certificate of trust of
the Trust, as filed with the SDAT in accordance with the Maryland Act, and as
such certificate of trust may be amended or amended and restated from time to
time.
(h)    “Independent Trustees” means Jack L. Farley, Thomas L. Mitchell, John S.
Moody and Peter Shaper and any other individual who hereafter becomes a Trustee
and who is not on the date of determination, and within the last two years from
the date of determination has not been, directly or indirectly associated with
the Advisor by virtue of (i) ownership of an interest in the Advisor or any of
its Affiliates, (ii) employment by the Advisor or any of its Affiliates,
(iii) service as an officer or director of the Advisor or any of its Affiliates,
(iv) performance of services, other than as a Director or Trustee, for the
Company or the Trust, (v) service as a director or trustee of more than three
real estate investment trusts organized by or advised by any Affiliate of the
Advisor, or (vi) maintenance of a material business or professional



--------------------------------------------------------------------------------




relationship with the Advisor or any of its Affiliates. A business or
professional relationship is considered “material” if the aggregate gross
revenue derived by the Trustee from the Advisor and its Affiliates exceeds five
percent of either the Trustee’s annual gross revenue during either of the last
two years or the Trustee’s net worth on a fair market value basis. An indirect
association with the Advisor shall include circumstances in which a Trustee’s
spouse, parent, child, sibling, mother- or father-in-law, son- or
daughter-in-law or brother- or sister-in-law is or has been associated with the
Advisor, any of its Affiliates, the Trust or the Company.
(i)    “Liabilities” means all of the Company’s unsatisfied debts, claims,
liabilities, commitments, suits and other obligations, whether contingent or
fixed or otherwise (including, without limitation, any costs and expenses
incurred or to be incurred in connection with the liquidation of the Company).
(j)    “Maryland Act” refers to the Maryland Statutory Trust Act, as amended
from time to time.
(k)    “MGCL” means the Maryland General Corporation Law.
(l)    “Person” means an individual, a corporation, a partnership, an
association, a joint stock company, a limited liability company, a trust, a
joint venture, any unincorporated organization, or a government or political
subdivision thereof.
(m)    “Retained Assets” means all of the Company’s right, title and interest
in, to and under, all of the Company’s assets, including, without limitation,
its unsold properties, interests in legal entities, accounts, receivable, cash,
securities, claims, causes of action, contingent claims and reserves distributed
to the Trust.
(n)    “Shares” means the shares of common stock, $0.01 par value per share, of
the Company.
(o)    “SDAT” means the State Department of Assessments and Taxation of
Maryland.
(p)     “Transfer Date” means June 30, 2020.
(q)    “Trust” refers to the Maryland statutory trust established under the
Maryland Act by this Agreement and the filing of the Certificate of Trust with
the SDAT.
(r)    “Trust Assets” means all the property held from time to time by the
Trustees under this Agreement, which initially shall consist of the Retained
Assets, and in addition, shall thereafter include all dividends, distributions,
rents, royalties, income, payments and recoveries of claims, proceeds and other
receipts of, from, or attributable to any assets held by the Trust, less any of
the foregoing utilized by the Trustees to pay expenses of the Trust, satisfy
Liabilities or make distributions to the Beneficiaries pursuant to the terms and
conditions hereof.



--------------------------------------------------------------------------------




(s)    “Trust Subsidiary” means each entity that is a direct or indirect
subsidiary of the Company and will become a direct or indirect subsidiary of the
Trust upon the effectiveness of the Grant (as defined below).
(t)    “Units” shall have the meaning given to such term in Section 3.1(a).
ARTICLE II    
GRANT TO AND NATURE OF TRANSFER
2.1    Formation. The Trust was formed as a Maryland statutory trust by filing a
Certificate of Trust with the SDAT on June 8, 2020.
2.2    Grant. On the Transfer Date, the Company shall grant, deliver, release,
assign and convey to the Trust, to be held in trust for the benefit of the
Beneficiaries, all of the Company’s right, title, interest in, to and under, the
Retained Assets, for the uses and purposes stated herein, subject to the terms
and provisions set out below, and the Trust shall accept such Retained Assets,
subject to the following terms and provisions (collectively, the “Grant”). From
and after the Transfer Date, the Trust hereby agrees to indemnify and hold
harmless the Company and its Affiliates (which for the avoidance of doubt, does
not include the Trust or its subsidiaries), and their respective officers,
directors, agents and other representatives in their capacities as such (the
“Indemnified Parties”) for any claims, expenses, losses, damages, injury
penalties, settlement, award, obligation, taxes, interest or any other
liabilities brought against one or more of the Indemnified Parties by any third
party.
2.3    Purpose of Trust.
(a)    The Trust is organized for the sole purpose of winding up the Company’s
affairs and the liquidation of the Retained Assets with no objective to continue
or engage in the conduct of a trade or business, except as necessary for the
orderly liquidation of the Trust Assets.
(b)    The Retained Assets granted, assigned and conveyed to the Trust shall be
held in the Trust, and the Board will (i) further liquidate the Trust Assets as
it deems necessary to carry out the purpose of the Trust and facilitate
distribution of the Trust Assets, (ii) allocate, protect, conserve and manage
the Trust Assets in accordance with the terms and conditions hereof, (iii)
complete the winding up of the Company’s affairs, (iv) act on behalf of the
Beneficiaries, and (v) distribute the Trust Assets in accordance with the terms
and conditions hereof.
(c)    It is intended that for U.S. federal, state and local income tax
purposes, the Trust shall be treated as a liquidating trust under Treasury
Regulation Section 301.7701-4(d) and any analogous provision of state or local
law, and the Beneficiaries shall be treated as the owners of their respective
share of the Trust pursuant to Sections 671 through 679 of the Code and any
analogous provision of state or local law, and shall be taxable on their
respective share of the Trust’s taxable income (including both ordinary income
and capital gains) pursuant to Section 671 of the Code and any analogous
provision of state or local law. The Board shall file all tax returns required
to be filed with any governmental agency consistent with this position,



--------------------------------------------------------------------------------




including, but not limited to, any returns required of grantor trusts pursuant
to Treasury Regulation Section 1.671-4(a).
2.4    No Reversion to the Company. In no event shall any part of the Trust
Assets revert to or be distributed to the Company.
2.5    Instruments of Further Assurance. The Company will, upon reasonable
request of the Board, execute, acknowledge, and deliver such further instruments
and do such further acts as may be necessary or proper to carry out effectively
the purposes of this Agreement, to confirm or effectuate the transfer to the
Trust of any property intended to be covered hereby, and to vest in the Trust
and its successors and assigns, the estate, powers, instruments or funds in
trust hereunder.
2.6    Payment of Liabilities. The Trust shall assume all Liabilities and pay,
discharge and perform when due all of the Liabilities on and as of the Transfer
Date.
2.7    Advisory Agreement. The Trust shall be externally managed by the Advisor
pursuant to an advisory agreement by and among the Trust, Hines Global REIT
Properties, LP and the Advisor.
ARTICLE III    
BENEFICIARIES
3.1    Beneficial Interests.
(a)    For ease of administration, the Trust shall express the Beneficial
Interest of each Beneficiary in terms of units (“Units”). For the avoidance of
doubt, immediately following the Unit Distribution, each owner of Shares shall
own one Unit for each Share held on the Transfer Date. Each Beneficiary shall
have a pro rata interest in the Trust Assets equal to the number of Units held
by such owner divided by the total number of Units held by all Beneficiaries.
(b)    The rights of Beneficiaries in, to and under the Trust Assets and the
Trust shall not be represented by any form of certificate or other instrument,
and no Beneficiary shall be entitled to such a certificate. The Board shall
maintain at the Trust’s place of business a record of the name and address of
each Beneficiary and such Beneficiary’s aggregate Units in the Trust.
(c)    If any conflicting claims or demands are made or asserted with respect to
the ownership of any Units, or if there is any disagreement between the
transferees, assignees, heirs, representatives or legatees succeeding to all or
part of the interest of any Beneficiary resulting in adverse claims or demands
being made in connection with such Units, then, in any of such events, the Board
shall be entitled, in its sole and absolute discretion, to refuse to comply with
any such conflicting claims or demands. In so refusing, the Board may elect to
make no payment or distribution with respect to such Units, or to make such
payment to a court of competent jurisdiction or an escrow agent, and in so
doing, the Board shall not be or become



--------------------------------------------------------------------------------




liable to any of such parties for its failure or refusal to comply with any of
such conflicting claims or demands or to take any other action with respect
thereto, nor shall the Board be liable for interest on any funds which it may so
withhold. Notwithstanding anything to the contrary set forth in this Section
3.1(c), the Board shall be entitled to refuse to act until either (i) the rights
of the adverse claimants have been adjudicated by a final judgment of a court of
competent jurisdiction, (ii) all differences have been adjusted by valid written
agreement between all of such parties, and the Board shall have been furnished
with an executed counterpart of such agreement, or (iii) there is furnished to
the Board a surety bond or other security satisfactory to the Board, as it shall
deem appropriate, to fully indemnify the Trustees as between all conflicting
claims or demands.
3.2    Rights of Beneficiaries. Each Beneficiary shall be entitled to
participate in the rights and benefits due to a Beneficiary hereunder according
to the Beneficiary’s Beneficial Interest. Each Beneficiary shall take and hold
the same subject to all the terms and provisions of this Agreement. The interest
of each Beneficiary hereunder is declared, and shall be in all respects,
personal property and upon the death of an individual Beneficiary, the
Beneficiary’s Beneficial Interest shall pass as personal property to the
Beneficiary’s legal representative and such death shall in no way terminate or
affect the validity of this Agreement. A Beneficiary shall have no title to,
right to, possession of, management of, or control of, the Trust Assets except
as expressly provided herein. No widower, widow, heir or devisee of any person
who may be a Beneficiary shall have any right of dower, homestead, or
inheritance, or of partition, or of any other right, statutory or otherwise, in
any property forming a part of the Trust Assets but the whole title to all the
Trust Assets shall be vested in the Trust and the sole interest of the
Beneficiaries shall be the rights and benefits given to such Persons under this
Agreement.
3.3    Limitations on Transfer. THE BENEFICIAL INTEREST OF A BENEFICIARY MAY NOT
BE TRANSFERRED OTHER THAN BY WILL, INTESTATE SUCCESSION OR OPERATION OF
LAW; provided that a Beneficiary shall be allowed to assign or transfer a
Beneficial Interest held by a tax-qualified employee retirement plan or account
(including a regular IRA, a Keogh plan or a 401(k) plan) to the plan participant
or account owner, but only if and to the extent that (x) a distribution from the
plan or account is required to be made in order to satisfy the required minimum
distribution (“RMD”) provisions applicable to such plan or account, and (y) such
RMD requirements cannot be satisfied by distributing other assets from such plan
or account, or from other accounts of such account owner; and further provided,
that the executor or administrator of the estate of a Beneficiary may mortgage,
pledge, grant a security interest in, hypothecate or otherwise encumber, the
Beneficial Interest held by the estate of such Beneficiary if necessary in order
to borrow money to pay estate, succession or inheritance taxes or the expenses
of administering the estate of the Beneficiary, upon written notice to and upon
written consent of the Trustees, which consent may be withheld in the Trustees’
sole discretion. Furthermore, except as may be otherwise required by law, the
Beneficial Interests of the Beneficiaries hereunder shall not be subject to
attachment, execution, sequestration or any order of a court, nor shall such
interests be subject to the contracts, debts, obligations, engagements or
liabilities of any Beneficiary. The interest of a Beneficiary shall be paid by
the Trustees to the Beneficiary free and clear of all assignments, attachments,



--------------------------------------------------------------------------------




anticipations, levies, executions, decrees and sequestrations and shall become
the property of the Beneficiary only when actually received by such Beneficiary.
3.4    Trustees as Beneficiary. Each Trustee, either individually or in a
representative or fiduciary capacity, may be a Beneficiary to the same extent as
if it were not a Trustee hereunder and shall have all rights of a Beneficiary,
including, without limitation, the right to vote and to receive distributions,
to the same extent as if it were not a Trustee hereunder.
ARTICLE IV    
DURATION AND TERMINATION OF THE TRUST
4.1    Duration. The existence of the Trust shall terminate upon the earliest of
(a) such time as termination is required by the applicable laws of the State of
Maryland, (b) the determination of the Board to terminate the Trust following
the distribution of all the Trust Assets as provided in Section 5.7, or (c) the
expiration of a period of three years from the Transfer Date. Notwithstanding
the foregoing, the Board may continue the existence of the Trust beyond the
three-year term if the Board in its reasonable discretion determines that an
extension is necessary to fulfill the purposes of the Trust.
4.2    Other Obligations of Trustee upon Termination. Upon termination of the
Trust, the Board shall provide for the retention of the books, records, lists of
holders of Units, and files which shall have been delivered to or created by the
Board. At the discretion of the Board, all of such records and documents may be
destroyed at any time after seven years from the distribution of all the Trust
Assets. Except as otherwise specifically provided herein, upon the distribution
of all the Trust Assets, the Board shall have no further duties or obligations
hereunder; provided, that the Board shall execute and deliver such other
instruments and agreements as shall be reasonably necessary to effect the
termination of the Trust and to complete the necessary tax and financial
reporting obligations.
ARTICLE V    
ADMINISTRATION OF TRUST ASSETS
5.1    Sale of Trust Assets. Subject to the terms and conditions of this
Agreement, the Board may, at such times as it deems appropriate, sell, convey,
collect, liquidate, reduce to cash, transfer, assign, or otherwise dispose of
all or any part of the Trust Assets as it deems appropriate at public auction or
at private sale for consideration which may consist in whole or in part of cash,
securities or other property, or upon credit (either secured or unsecured as the
Board shall determine). The Board shall make continuing efforts to dispose of
the Trust’s assets, make timely distributions and not unduly prolong the
duration of the Trust.
5.2    Efforts to Resolve Claims and Liabilities. Subject to the terms and
conditions of this Agreement, the Board shall make appropriate efforts to
resolve any contingent or unliquidated claims and outstanding contingent
Liabilities for which the Trust or any Trust Subsidiary may be responsible,
dispose of the Trust Assets, make timely distributions and not unduly prolong
the duration of the Trust.



--------------------------------------------------------------------------------




5.3    Continued Collection of Trust Assets. All property that is determined to
be a part of the Trust Assets shall continue to be collected by the Board and
held as a part of the Trust. The Board shall hold the Trust Assets without being
obligated to provide for or pay any interest thereon to any Beneficiary, except
to the extent of such Beneficiary’s share of interest actually earned by the
Trust after payment of the Trust’s liabilities and expenses as provided in
Section 5.5.
5.4    Restriction on Trust Assets. The Board shall not permit the Trust to
acquire and, if owned, shall cause to be distributed any assets prohibited by
Revenue Procedure 82-58, 1982-2 C.B. 847 (as amplified by Revenue Procedure
91-15, 1991-1 C.B. 484), as the same may be further amended, supplemented, or
modified, including, but not limited to, any listed stocks or securities, any
readily-marketable assets, any operating assets of a going business, any
unlisted stock of a single issuer that represents 80% or more of the stock of
such issuer, or any general or limited partnership interest, provided, however,
that notwithstanding the foregoing the Trust may receive and hold for
disposition, the Retained Assets. The Trust shall not retain, or permit any
Trust Subsidiary to retain, cash in excess of a reasonable amount to meet
expenses, charges and obligations (including contingent obligations) of the
Trust, the Trust Assets and all Liabilities.
5.5    Payment of Expenses and Liabilities. The Trust shall pay from the Trust
Assets all expenses, charges, and obligations of the Trust and of the Trust
Assets and all Liabilities and obligations which the Board specifically assumes
and agrees to pay pursuant to this Agreement and such transferee liabilities
which the Trust may be obligated to pay as transferee of the Trust Assets,
including, but not limited to, interest, penalties, taxes, assessments, and
public charges of any kind or nature and the costs, charges, and expenses
connected with or growing out of the execution or administration of the Trust
and such other payments and disbursements as are provided in this Agreement or
which the Board in its sole discretion may determine to be a proper charge
against the Trust Assets.
5.6    Interim Distributions. At such times as may be determined in its sole
discretion, the Board shall distribute, or cause to be distributed to the
Beneficiaries, in proportion to the number of Units held by each Beneficiary on
the record date for such distribution as determined by the Board in its sole
discretion, such cash or other property comprising a portion of the Trust Assets
as the Board may in its sole discretion determine may be distributed; provided,
however, that the Trust shall distribute, or cause to be distributed, at least
annually to the Beneficiaries all cash proceeds from the sale of the Trust
Assets in excess of a reasonable amount (as determined by the Board in its sole
discretion) to satisfy the Liabilities and expenses described in Section 5.5.
5.7    Final Distribution. If the Board determines in its sole discretion that
the Liabilities and all other claims, expenses, charges, and obligations of the
Trust and the Trust Subsidiaries have been paid, discharged or otherwise
provided for, the Trust shall, as expeditiously as is consistent with the
conservation and protection of the Trust Assets, distribute the remaining Trust
Assets, if any, to the Beneficiaries in proportion to the number of Units held
by each Beneficiary.



--------------------------------------------------------------------------------




5.8    Reports to Beneficiaries and Others.
(a)    As soon as practicable after the Transfer Date, the Trustees will mail to
each Beneficiary a notice indicating how many Units such person beneficially
owns and the Trustees’ addresses and other contact information.
(b)    As soon as practicable after the end of each fiscal year of the Trust on
a timeline as though the Trust were a non-accelerated filer of reports under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), the Trust
shall file an annual report on Form 10-K with the Securities and Exchange
Commission (the “Commission”) showing the assets and liabilities of the Trust at
the end of the applicable calendar year and the receipts and disbursements of
the Trust for such period covered by the report. The annual report also will
describe the changes in the assets of the Trust and the actions taken by the
Trustees during such period covered by the report. The financial statements
contained within such annual report need not be audited but will be prepared on
a liquidation basis in accordance with generally accepted accounting principles.
The Trust also will file current reports on Form 8-K with the Commission
whenever an event occurs for which a Form 8-K is required to be filed for the
Trust or whenever, in the opinion of the Trustees, in their discretion, any
other material event relating to the Trust or its assets has occurred.
(c)    The tax year of the Trust shall end on December 31 of each year.
5.9    Federal Income Tax Information. As soon as practicable after the close of
each tax year, the Trust shall mail to each Person who was a Beneficiary during
such year, a statement showing, on a per Unit basis, the information necessary
to enable a Beneficiary to determine its taxable income (if any) from the Trust
as determined for U.S. federal income tax purposes. In addition, after receipt
of a request in good faith, the Trust shall furnish to any Person who has been a
Beneficiary at any time during the preceding year, at the expense of such Person
and at no cost to the Trust, a statement containing such further tax information
as is reasonably requested by such Person.
5.10    Books and Records. The Trust shall maintain in respect of the Trust and
the holders of Units books and records relating to the Trust Assets, income and
liabilities of the Trust in such detail and for such period of time as may be
necessary to enable it to make full and proper accounting in respect thereof in
accordance with this Article V and to comply with applicable law. Such books and
records shall be maintained on a basis or bases of accounting necessary to
facilitate compliance with the tax reporting requirements of the Trust and the
reporting obligations of the Trust under this Agreement. Except as provided in
Article V, nothing in this Agreement requires the Trust to file any accounting
or seek approval of any court with respect to the administration of the Trust or
as a condition for managing any payment or distribution out of the Trust Assets.
Except to the extent otherwise required by law, Beneficiaries shall only have
such right to inspect the records, documents, accounts and books of the Trust as
may be granted from time to time by the Board, in its sole discretion.



--------------------------------------------------------------------------------




5.11    Appointment of Officers and Agents
(a)    The Board may, from time to time, appoint and remove officers, employees
and other agents of the Trust or any of the Trust Subsidiaries, to serve at the
pleasure of the Board, with such powers and duties as the Board may determine.
The officers of the Trust may include a chief executive officer, a president,
one or more vice presidents, a chief financial officer, a general counsel, a
treasurer, a secretary, and such other officers with such powers and duties as
the Board shall deem necessary or desirable. The officers of the Trust, if any,
shall be appointed by the Board, except that the chief executive officer may
from time to time appoint one or more vice presidents or other subordinate
officers and remove any officer so appointed. The duties of the officers of the
Trust shall be as set forth in this Agreement and as from time to time
prescribed by the Board or, in the case of any officer other than the chief
executive officer, the chief executive officer or president. Each officer shall
serve until his or her successor is elected and qualifies or until his or her
death or his or her resignation or removal in the manner hereinafter provided.
Appointment of an officer or agent shall not in and of itself create contract
rights between the Trust and such officer or agent.
(b)    Any officer or agent of the Trust may be removed, with or without cause,
by the Board, and any subordinate officer or agent of the Trust may be removed,
with or without cause, by the chief executive officer or the president of the
Trust, but any such removal shall be without prejudice to the contract rights,
if any, of the Person so removed. Any officer of the Trust may resign at any
time by delivering his or her resignation to the Board, or to the chief
executive officer, president or secretary of the Trust, if one is then elected.
Any resignation shall take effect immediately upon its receipt or at such later
time specified in the resignation. The acceptance of a resignation shall not be
necessary to make it effective unless otherwise stated in the resignation. Such
resignation shall be without prejudice to the contract rights, if any, of the
Trust.
5.12    Duties.
(a)    A Trustee shall perform his, her or its duties as a Trustee, in good
faith. Each Trustee shall be required to perform his, her or its duties as a
Trustee only in accordance with such standard of performance, and no different
or additional standard (including any fiduciary duty under applicable law),
shall be deemed to apply to a Trustee’s performance of his, her or its duties as
a Trustee. This provision establishes the standard of performance required of a
Trustee is performing his, her or its duties as a Trustee as permitted by
Section 12-402(c) of the Maryland Act, and to the extent that this provision
limits, restricts or eliminates the duties of the Trustees otherwise existing at
law or in equity, including, without limitation, pursuant to Section 12-402(b)
of the Maryland Act, this provision shall replace such other duties.
(b)    The Trustees shall not be required to administer the Trust as their sole
and exclusive function and the Trustees may have other business interests and
may engage in other activities similar or in addition to those relating to the
Trust, including in competitive business interests, including the rendering of
advice or services of any kind to investors or any other Persons and the
management of other investments, subject to the Trustees’ obligations under this
Agreement and applicable law.



--------------------------------------------------------------------------------




(c)    Each Trustee shall, in the performance of his, her or its duties with
respect to the Trust, be entitled to rely on any information, opinion, report or
statement, including any financial statement or other financial data, prepared
or presented by an officer or employee of the Trust whom the Trustee reasonably
believes to be reliable and competent in the matters presented, by a lawyer,
certified public accountant or other person, as to a matter which the Trustee
reasonably believes to be within the person’s professional or expert competence,
or by a committee of the Board on which the Trustee does not serve, as to a
matter within its designated authority, if the Trustee reasonably believes the
committee to merit confidence.
(d)    Any action or failure to act by a Trustee shall be presumed to be in
accordance with the applicable standard of performance described in this Section
5.12, and any person alleging the contrary shall bear the burden of proof that
the action or failure to act was not consistent with such standard of
performance.
ARTICLE VI    
POWERS OF AND LIMITATIONS ON THE TRUSTEES
6.1    Limitations on Powers. The Board shall not at any time, on behalf of the
Trust, any Trust Subsidiary or the Beneficiaries, enter into or engage in any
trade or business except as necessary for the orderly liquidation of the Trust
Assets. The Board shall be restricted to the holding, collection and sale of the
Trust Assets and the payment and distribution thereof for the purposes set forth
in this Agreement and to the conservation and protection of the Trust Assets and
the administration thereof in accordance with the provisions of this Agreement.
In no event shall the Board take any action which would jeopardize the status of
the Trust as a “liquidating trust” for federal, state or local income tax
purposes within the meaning of Treasury Regulation Section 301.7701-4(d) and any
analogous provision of state or local law. The Trust shall not invest any of the
cash held as Trust Assets, except that the Trust may invest in (i) direct
obligations of the United States of America or obligations of any agency or
instrumentality thereof which mature not later than one year from the date of
acquisition thereof, (ii) money market deposit accounts, checking accounts,
savings accounts, or certificates of deposit, or other time deposit accounts
which mature not later than one year from the date of acquisition thereof which
are issued by a commercial bank or savings institution organized under the laws
of the United States of America or any state thereof, or (iii) other temporary
investments not prohibited by Revenue Procedure 82-58, 1982-2 C.B. 847 (as
amplified by Revenue Procedure 91-15, 1991-1 C.B. 484), as the same may be
further amended, supplemented, or modified and not otherwise inconsistent with
the Trust’s status as a liquidating trust for tax purposes. Neither the Trust
nor any affiliate of the Trust shall take any action to facilitate or encourage
trading in the Beneficial Interests or in any instrument tied to the value of
the Beneficial Interests such as due bill trading.
6.2    Specific Powers of Trustees. Subject to the provisions of the terms and
conditions of this Agreement, the Board shall have the following specific powers
in addition to any powers conferred upon it by any other Section or provision of
this Agreement or the Maryland Act; provided that the enumeration of the
following powers shall not be considered in any way to limit or control the
power of the Board to act as specifically authorized by any other Section or



--------------------------------------------------------------------------------




provision of this Agreement and to act in such a manner as the Board may deem
necessary or appropriate to conserve and protect the Trust Assets or to confer
on the Beneficiaries the benefits intended to be conferred upon them by this
Agreement:
(a)    to determine the nature and amount of the consideration to be received
with respect to the sale or other disposition of, or the grant of interest in,
the Trust Assets;
(b)    to collect, liquidate or otherwise convert into cash, or such other
property as it deems appropriate, all property, assets and rights in the Trust
Assets, and to pay, discharge, and satisfy all other claims, expenses, charges,
Liabilities and obligations existing with respect to the Trust Assets, the
Trust, the Trustees or any officer or agent;
(c)    to elect, appoint, engage or retain any Persons as officers, agents,
representatives or independent contractors (including without limitation real
estate advisors, investment advisors, accountants, transfer agents,
attorneys-at-law, managers, appraisers, brokers, or otherwise) in one or more
capacities, and to pay reasonable compensation from the Trust Assets for
services in as many capacities as such Person may be so elected, appointed,
engaged or retained (provided that any such agreements or arrangements with a
person or entity affiliated with the Trust or the Trustees shall be on terms no
less favorable to the Trust than those available to the Trust in similar
agreements or arrangements with unaffiliated third parties), to prescribe the
titles, powers and duties, terms of service and other terms and conditions of
the election, appointment, engagement or retention of such Persons and, except
as prohibited by law, to the maximum extent permitted by applicable law, to
delegate any of the powers and duties of the Board to officers, agents,
representatives, independent contractors or other Persons;
(d)    to retain and set aside such funds out of the Trust Assets as the Board
shall deem necessary or expedient to pay, or provide for the payment of (i)
unpaid claims, expenses, charges, Liabilities and obligations (including
contingent obligations) of the Trust or any Trust Subsidiary; and (ii) the
expenses of administering the Trust Assets;
(e)    to do and perform any and all acts necessary or appropriate for the
conservation and protection of the Trust Assets, including acts or things
necessary or appropriate to maintain the Trust Assets pending sale or
disposition thereof or distribution thereof to the Beneficiaries;
(f)    to cause the Trust to guarantee indebtedness of its subsidiaries;
(g)    to institute or defend actions or judgments for declaratory relief or
other actions or judgments and to take such other action, in the name of the
Trust or the Company or as otherwise required, as the Board may deem necessary
or desirable to enforce any instruments, contracts, agreements, causes of
action, or rights relating to or forming a part of the Trust Assets;
(h)    to determine conclusively from time to time the value of and to revalue
the securities and other property of the Trust, in accordance with independent
appraisals or other information as it deems necessary or appropriate;



--------------------------------------------------------------------------------




(i)    to cancel, terminate, or amend any instruments, contracts, agreements,
obligations, or causes of action relating to or forming a part of the Trust
Assets, and to execute new instruments, contracts, agreements, obligations or
causes of action notwithstanding that the terms of any such instruments,
contracts, agreements, obligations, or causes of action may extend beyond the
terms of the Trust;
(j)    in the event any of the property which is or may become a part of the
Trust Assets is situated in any state or other jurisdiction in which the
Trustees are not qualified to act as Trustees, to nominate and appoint an
individual or corporate trustee qualified to act in such state or other
jurisdiction in connection with the property situated in that state or other
jurisdiction as a trustee of such property and require from such trustee such
security, if any, as may be designated by the Trustees, which, in the sole
discretion of the Trustees may be paid out of the Trust Assets. The trustee so
appointed shall have all the rights, powers, privileges and duties and shall be
subject to the conditions and limitations of the Trust, except as limited by the
Trustees and except where the same may be modified by the laws of such state or
other jurisdiction (in which case, the laws of the state or other jurisdiction
in which such trustee is acting shall prevail to the extent necessary). Such
trustee shall be answerable to the Trustees herein appointed for all monies,
assets and other property which may be received by it in connection with the
administration of such property. The Trustees hereunder may remove such trustee,
with or without cause, and appoint a successor trustee at any time by the
execution by the Trustees of a written instrument declaring such trustee removed
from office, and specifying the effective date of removal;
(k)    to cause any investments of any part of the Trust Assets to be registered
and held in the name of one or more Trustees or in the names of a nominee or
nominees without increase or decrease of liability with respect thereto;
(l)    to (i) terminate and dissolve any entities owned by the Trust or any
Trust Subsidiary and (ii) form any new entities to be owned by the Trust or any
Trust Subsidiary, provided that the interests in any such newly formed entities
would not constitute assets prohibited by Revenue Procedure 82-58, 1982-2 C.B.
847 (as amplified by Revenue Procedure 91-15, 1991-1 C.B. 484), as the same may
be further amended, supplemented, or modified;
(m)    to perform any act authorized, permitted, or required under any
instrument, contract, agreement, right, obligation, or cause of action relating
to or forming a part of the Trust Assets whether in the nature of an approval,
consent, demand, or notice thereunder or otherwise, unless such act would
require the consent of the Beneficiaries in accordance with the express
provisions of this Agreement; and
(n)    to adopt Bylaws not inconsistent with this Agreement providing for the
conduct of business of the Trust and to amend and repeal them.
6.3    Conflicts of Interest.
(a)    Whenever a conflict of interest exists or arises between any Trustee or
any of such Trustee’s Affiliates, on the one hand, and the Trust, on the other
hand (a “Conflict of



--------------------------------------------------------------------------------




Interest”), any decisions or actions taken by the Trustees with respect to such
Conflict of Interest (i) shall be taken only by the Independent Trustees and
(ii) shall not include the conflicted Trustee. Any agreements or arrangements
concerning a Conflict of Interest shall be on terms no less favorable to the
Trust than those available to the Trust in similar agreements or arrangements
with unaffiliated third parties.
(b)    Whenever a Conflict of Interest arises or whenever this Agreement or any
other agreement contemplated herein provides that the Trustees shall act in a
manner that is, or provide terms that are, fair and reasonable to the Trust, any
Beneficiaries or any other Person, the Trustees making such decision or taking
such action shall resolve such Conflict of Interest, take such action or provide
such terms, considering in each case the relative interest of each party
(including their own interest) to such conflict, agreement, transaction or
situation and the benefits and burdens relating to such interests, any customary
or accepted industry practices and any applicable generally accepted accounting
practices or principles.
(c)    Rights of Trustees, Employees, Independent Contractors and Agents to Own
Units or Other Property and to Engage in Other Business. Any Trustee, officer,
employee, independent contractor or agent of the Trust, including the Advisor,
may own, hold and dispose of Units for its individual account, and may exercise
all rights thereof and thereunder to the same extent and in the same manner as
if it were not a Trustee, officer, employee, independent contractor or agent of
the Trust. Any Trustee, officer, employee, independent contractor or agent of
the Trust, including the Advisor, may, in its personal capacity or in the
capacity of trustee, manager, officer, director, shareholder, partner, member,
advisor, employee of any Person or otherwise, have business interests and
holdings similar to or in addition to those relating to the Trust, including
business interests and holdings that are competitive with the Trust. Any
Trustee, officer, employee, independent contractor or agent of the Trust,
including the Advisor, may be a trustee, manager, officer, director,
shareholder, partner, member, advisor, employee or independent contractor of, or
otherwise have a direct or indirect interest in, any Person who may be engaged
to render advice or services to the Trust, and may receive compensation from
such Person as well as compensation as Trustee, employee, independent contractor
or agent, including as manager or Advisor, or otherwise hereunder so long as
such interest is disclosed to the Trustees. None of these activities in and of
themselves shall be deemed to conflict with its duties as Trustee, officer,
employee, independent contractor or agent of the Trust, including as Advisor.
The doctrine of corporate opportunity, or any analogous doctrine, shall not
apply to the Trustees or officers or other agents of the Trust or the Trust
Subsidiaries, including the Advisor. No Trustee or officer who acquires
knowledge of a potential transaction, agreement, arrangement or other matter
that may be an opportunity for the Trust shall have any duty to communicate or
offer such opportunity to the Trust, and such Trustee shall not be liable to the
Trust or to the Beneficiaries for breach of any fiduciary or other duty by
reason of the fact that such Trustee pursues or acquires for, or directs such
opportunity to another Person or does not communicate such opportunity or
information to the Trust. Neither the Trust nor any Beneficiary shall have any
rights or obligations by virtue of this Agreement or the trust relationship
created hereby in or to such independent ventures or the income or profits or
losses derived therefrom, and the pursuit of such ventures, even if competitive
with the activities of the Trust, shall not be deemed wrongful or improper. Any
Trustee may engage or be interested in any financial or other



--------------------------------------------------------------------------------




transaction with the Beneficiaries or any Affiliate of the Trust or the
Beneficiaries, or may act as depositary for, trustee or agent for, or act on any
committee or body of holders of, securities or other obligations of the Trust or
the Beneficiaries or their Affiliates.
ARTICLE VII    
LIMITATION OF LIABILITY AND INDEMNIFICATION
7.1    Limitation of Beneficiary Liability. No Beneficiary shall be liable for
any debt, claim, demand, judgment or obligation of any kind of, against or with
respect to the Trust by reason of his or her being a Beneficiary, nor shall any
Beneficiary be subject to any personal liability whatsoever, in tort, contract
or otherwise, to any Person in connection with the property or affairs of the
Trust.
7.2    Limitation of Trustees and Officer Liability. To the maximum extent that
Maryland law in effect from time to time permits limitation of the liability of
trustees and officers of a statutory trust, no Trustee or officer of the Trust
shall be liable to the Trust or to any Beneficiary for money damages.
7.3    No Liability to Third Parties. No person who is or has been a Trustee,
officer, or employee of the Trust shall be subject to any personal liability
whatsoever to any Person, other than the Trust or its Beneficiaries, in
connection with the affairs of the Trust; and all Persons shall look solely to
the Trust Assets for satisfaction of claims of any nature arising in connection
with the affairs of the Trust.
7.4    No Liability for Acts of Others. (a) Without limiting the foregoing
limitations of liability contained in this Article, a Trustee shall not be
responsible for or liable in any event for any neglect or wrongdoing of any
officer, employee, or other agent of the Trust, nor shall any Trustee be
responsible or liable for the act or omission of any other Trustee (or for the
failure to compel in any way any former or acting Trustee to redress any breach
of trust).
(a)    Every note, bond, contract, instrument, certificate, Share, Unit or
undertaking and every other act or thing whatsoever executed or done by or on
behalf of the Trust or the Trustees or any of them in connection with the Trust
shall be conclusively deemed to have been executed or done only in or with
respect to his or their capacity as a Trustee or Trustees and neither such
Trustee or Trustees shall be personally liable thereon.
(b)    All persons extending credit to, contracting with or having any claim
against the Trust shall look only to the Trust Assets for payment under such
credit, contract or claim; and neither the Trustees, nor any of the Trust’s
officers, employees or agents, whether past, present or future, shall be
personally liable therefor.
7.5    Liability of Third Persons Dealing with the Trust or Trustee. No person
dealing with the Trust or any Trustee shall be bound to make any inquiry
concerning the validity of any transaction made or to be made by the Trust or
Trustee or to see to the application of any payments made or property
transferred to the Trust or upon its order.



--------------------------------------------------------------------------------




7.6    Indemnification and Advancement of Expenses. To the maximum extent
permitted by Maryland law in effect from time to time, the Trust shall indemnify
(a) any individual or entity who is or was a Trustee or an officer of the Trust
(including among the foregoing, for all purposes of this Article VII and without
limitation, any individual or entity who, while serving as a Trustee or an
officer of the Trust and, at the request of the Trust, serves or has served any
other enterprise in any management or agency capacity) against any claim or
liability to which such person may become subject by reason of such status and
(b) each present or former Beneficiary against any claim or liability to which
such Beneficiary may become subject by reason of such status. In addition, the
Trust shall, without requiring a preliminary determination of the ultimate
entitlement to indemnification, pay or reimburse, in advance of final
disposition of a proceeding, reasonable expenses incurred by a present or former
Trustee, officer or Beneficiary made or threatened to be made a party to a
proceeding by reason such status, provided that, in the case of a Trustee, the
Trust shall have received (i) a written affirmation by the Trustee of the
Trustee’s good faith belief that the Trustee has met the applicable standard of
conduct necessary for indemnification by the Trust pursuant to Article V and
(ii) a written undertaking by or on behalf of the Trustee to repay the amount
paid or reimbursed by the Trust if it shall ultimately be determined that the
applicable standard of conduct was not met. The Trust may, with the approval of
the Board, provide such indemnification and advancement of expenses to an
individual who served a predecessor of the Trust in any of the capacities
described in (a) above and to any employee or agent of the Trust or a
predecessor of the Trust. Notwithstanding the foregoing, the Trust shall not be
required to indemnify or advance funds to any person entitled to indemnification
hereunder (x) with respect to any action initiated or brought voluntarily by
such indemnified person (and not by way of defense) unless (I) approved or
authorized by the Board or (II) incurred to establish or enforce such person’s
right to indemnification hereunder, or (y) in connection with any claim with
respect to which such person is found to be liable to the Trust.
7.7    Further Indemnification. Nothing contained herein shall affect any rights
to indemnification to which any Person may be entitled by contract or otherwise
under law or prevent the Trust from entering into any contract to provide
indemnification to any Person.
7.8    Amendment. Neither the amendment nor repeal of this Article VII, nor the
adoption or amendment of any other provision of this Agreement inconsistent with
this Article VII, shall apply to or affect in any respect the applicability of
this Article VII with respect to any act or failure to act which occurred prior
to such amendment, repeal or adoption. The rights to indemnification and advance
of expenses provided by this Agreement shall vest immediately upon the election
of a Trustee or officer.
ARTICLE VIII    
THE BOARD OF TRUSTEES
8.1    Management of the Trust. The business and affairs of the Trust shall be
managed under the direction of the Board, and the Board shall have all powers
necessary and desirable to carry out that responsibility, including, without
limitation, those powers described more fully in Article VI.



--------------------------------------------------------------------------------




8.2    Qualification and Number.
(a)    Subject to the provisions of Section 8.5 hereof relating to the period
pending the appointment of a successor trustee, there shall be seven Trustees of
the Trust comprising the Board of Trustees, which shall be a citizen or resident
of, or a corporation or other entity which is incorporated or formed under the
laws of, a state of the United States and, if a corporation, it shall be
authorized to act as a corporate fiduciary under the laws of the State of
Maryland or such other jurisdiction as shall be determined by the Trustee in its
sole discretion. The number of Trustees may be increased or decreased from time
to time by the Board, provided that there shall never be fewer than one Trustee.
(b)    If a corporate Trustee shall ever change its name, or shall reorganize or
reincorporate, or shall merge with or into or consolidate with any other bank or
trust company, such corporate trustee shall be deemed to be a continuing entity
and shall continue to act as a Trustee hereunder with the same liabilities,
duties, powers, titles, discretions, and privileges as are herein specified for
a Trustee.
(c)    A majority of the Trustees shall be Independent Trustees; provided that,
if one or more Independent Trustees shall resign or be removed, and pending the
filling of the vacancy or vacancies created by such resignation or removal less
than a majority of the Trustees are Independent Trustees, the failure of a
majority of the Trustees to be Independent Trustees shall not affect the
validity of any action taken by the Trustees.
8.3    Term and Election. Except as provided in Section 8.4, each Trustee shall
hold office for an indefinite term. Any Trustee vacancy may be filled by the
Trustees in the manner provided in this Agreement.
8.4    Resignation and Removal. Any Trustee may resign and be discharged from
the Trust by giving written notice to the other Trustees. Such resignation shall
become effective on the date specified in such notice. Any Trustee may be
removed at any time, with or without cause, by Beneficiaries holding in the
aggregate more than two-thirds of the total Units held by all Beneficiaries at a
meeting of the Beneficiaries duly called for such purpose.
8.5    Vacancies. The death, resignation, retirement, removal, or incapacity of
one or more of the Trustees, or all of them, shall not operate to annul the
Trust or to revoke any existing agency created pursuant to the terms of this
Agreement. Whenever a vacancy in the number of Trustees shall occur, until such
vacancy is filled as provided herein, or the number of Trustees as fixed is
reduced, the Trustees in office, regardless of their number, shall have all the
powers granted to the Board, and during the period during which any such vacancy
shall occur, only the Trustees then in office shall be counted for the purposes
of the existence of a quorum or any action to be taken by such Trustees. Any
vacancy on the Board for any cause may be filled only by a majority of the
remaining Trustees, even if the remaining Trustees do not constitute a quorum
and any Trustee elected to fill a vacancy shall serve until a successor is
elected and qualifies. If there is no remaining Trustee, any officer may call a
meeting of Beneficiaries in accordance with Article X to elect a successor
Trustee by the Beneficiaries in accordance with Article X.



--------------------------------------------------------------------------------




8.6    Meetings. The Board may provide, by resolution, the time and place for
the holding of regular or special meetings of the Board without other notice
than such resolution. Special meetings of the Board may be called by or at the
request of the chief executive officer, the president or a majority of the
Trustees then in office. The person or persons authorized to call special
meetings of the Board may fix any place as the place for holding any special
meeting of the Board called by them.
8.7    Quorum. A majority of the Trustees shall constitute a quorum for the
transaction of business at any meeting of the Board, provided that, if less than
a majority of such Trustees is present at such meeting, a majority of the
Trustees present may adjourn the meeting from time to time without further
notice, and provided further that if, pursuant to applicable law or this
Agreement, the vote of a majority or other percentage of a particular group of
Trustees is required for action, a quorum must also include a majority or such
other percentage of such group.
8.8    Action by Trustees. Except as otherwise provided herein or under
applicable law, any action to be taken or determination made by the Board may be
taken or made by a majority of the Trustees present at a meeting of Board (a
quorum being present). Any such action or determination may be made by reference
to one or more documents or instruments or policies or procedures outside this
Agreement and outside the resolutions of the Board. Except as set forth
specifically in this Agreement, any action that may be taken by the Board may be
taken by the Board in its sole discretion and without the vote or consent of the
Beneficiaries.
8.9    Organization. At each meeting of the Board, a Trustee chosen by a
majority of the Trustees present shall act as chairman of the meeting. The
secretary or, in his or her absence, an assistant secretary, or, in the absence
of the secretary and all assistant secretaries, an individual appointed by the
chairman of the meeting, shall act as secretary of the meeting.
8.10    Telephone Meetings. Trustees may participate in a meeting by means of a
conference telephone or other communications equipment if all persons
participating in the meeting can hear each other at the same time. Participation
in a meeting by these means shall constitute presence in person at the meeting.
8.11    Consent by Trustees Without a Meeting. Any action required or permitted
to be taken at any meeting of the Board may be taken without a meeting, if a
consent in writing or by electronic transmission to such action is given by each
Trustee and is filed with the minutes of proceedings of the Board.
8.12    Compensation. A majority of the Trustees, including a majority of the
Independent Trustees, shall determine, in their sole discretion, any cash
compensation to be paid to the Independent Trustees for their services as
Independent Trustees. Such cash compensation may consist of reasonable meeting
fees or quarterly or annual retainer fees or a combination of such fees, as
determined by the Trustees. Each Trustee shall be reimbursed from the Trust
Assets for all expenses reasonably incurred, and appropriately documented, by
such Trustee in the performance of that Trustee’s duties in accordance with this
Agreement.



--------------------------------------------------------------------------------




8.13    No Bonds or Surety. The Trustees shall not be required to give any bond
as such, nor any surety if a bond is required.
ARTICLE IX    
COMMITTEES
9.1    Number, Tenure and Qualifications. The Board may appoint from among its
members one or more committees, composed of one or more Trustees, to serve at
the pleasure of the Board. The Board may delegate to committees appointed under
this Article IX any of the powers of the Board, except as prohibited by law.
9.2    Meetings. A majority of the members of a committee shall constitute a
quorum for the transaction of business at any meeting of the committee. The act
of a majority of the committee members present at a meeting shall be the act of
such committee. The Board may designate a chairman of any committee and such
chairman or, in the absence of a chairman, any two members of any committee (if
there are at least two members of the committee) may fix the time and place of
its meeting unless the Board shall otherwise provide. Members of a committee of
the Board may participate in a meeting by means of a conference telephone or
other communications equipment if all persons participating in the meeting can
hear each other at the same time. Participation in a meeting by these means
shall constitute presence in person at the meeting. Any action required or
permitted to be taken at any meeting of a committee of the Board may be taken
without a meeting, if a consent in writing or by electronic transmission to such
action is given by each member of the committee and is filed with the minutes of
proceedings of such committee.
9.3    Vacancies. Subject to the provisions hereof, the Board shall have the
power at any time to change the membership of any committee, to fill any
vacancy, to designate an alternate member to replace any absent or disqualified
member or to dissolve any such committee.
ARTICLE X    
BENEFICIARIES
10.1    Purpose of Meetings. A meeting of the Beneficiaries may be called at any
time and from time to time pursuant to the provisions of this Article for the
purposes of taking any action which the terms of this Agreement permit
Beneficiaries to take either acting alone or with the Trustees.
10.2    Meeting Called by Trustees. The Trustees may at any time call a meeting
of the Beneficiaries to be held at such time and at such place as the Trustees
shall determine. Written notice of every meeting of the Beneficiaries shall be
given by the Trustees (except as provided in Section 10.3 hereof), which written
notice shall set forth the time and place of such meeting and in general terms
the action proposed to be taken at such meeting, and shall be mailed not more
than 60 nor less than 10 days before such meeting is to be held to all of the
Beneficiaries of record not more than 60 days before the date of such meeting.
The notice shall be directed to the Beneficiaries at their respective addresses
as they appear in the records of the Trust.



--------------------------------------------------------------------------------




10.3    Meeting Called on Request of Beneficiaries. Within 30 days after written
request to the Board by Beneficiaries having, in aggregate, at least 25% of the
total Units held by all Beneficiaries to call a meeting of all Beneficiaries,
which written request shall specify in reasonable detail the action proposed to
be taken, the Board shall proceed under the provisions of Section 10.2 hereof to
call a meeting of the Beneficiaries, and if the Board fails to call such meeting
within such 30-day period then such meeting may be called by such Beneficiaries,
or their designated representative, requesting such meeting.
10.4    Persons Entitled to Vote at Meeting of Beneficiaries. Each Beneficiary
shall be entitled to vote at a meeting of the Beneficiaries either in person or
by his proxy duly authorized in writing. The signature of the Beneficiary on
such written authorization need not be witnessed or notarized. Each Beneficiary
shall be entitled to a number of votes equal to the number of Units held by such
Beneficiary as of any record date for such meeting determined by the Board, in
its discretion.
10.5    Quorum. Except as otherwise required by this Agreement or law,
Beneficiaries holding at least one-third of the total Units held by all
Beneficiaries shall be necessary to constitute a quorum at any meeting of
Beneficiaries for the transaction of business. Except to the extent a different
percentage is specified in this Agreement for a particular matter or is required
by law, when a quorum is present, the approval of Beneficiaries having aggregate
Units of at least a majority of the total Units present or represented by proxy
at such meeting shall be required for taking action on any matter voted on by
the Beneficiaries.
10.6    Adjournment of Meeting. Any meeting of Beneficiaries may be adjourned
from time to time by the Board, the Chairman of the Meeting or the action of
Beneficiaries having, in aggregate, a majority of the total Units held by
Beneficiaries present at the meeting, in person or by proxy, regardless of
whether a quorum is present at such meeting, and the meeting may be continued at
such adjourned time and place without notice other than announcement at such
meeting.
10.7    Conduct of Meetings. The Trustees shall appoint the Chairman and the
Secretary of the meeting and may adopt such rules for the conduct of such
meeting as they shall deem appropriate, provided that such rules shall not be
inconsistent with the provisions of this Agreement. The vote upon any resolution
submitted to any meeting of Beneficiaries shall be by written ballot. An
Inspector of Votes, appointed by the Chairman of the meeting, shall count all
votes cast at the meeting, in person or by proxy, for or against any resolution
and shall make and file with the Secretary of the meeting their verified written
report. In the event that a meeting of the Beneficiaries is held when there are
no Trustees then in office, the Beneficiaries present or represented by proxy
may adopt such rules for the conduct of such meeting as they shall deem
appropriate, provided that such rules shall not be inconsistent with the
provisions of this Agreement.
10.8    Record of Meeting. A record of the proceedings of each meeting of
Beneficiaries shall be prepared by the Secretary of the meeting. The record
shall be signed and verified by the Secretary of the meeting and shall be
delivered to the Board to be preserved by the Board. Any record so signed and
verified shall be conclusive evidence of all of the matters therein stated.



--------------------------------------------------------------------------------




ARTICLE XI    
AMENDMENTS
11.1    General. The Certificate or this Agreement may be amended only as
provided in this Article XI. The Trust reserves the right from time to time to
make any amendment to the Certificate or this Agreement now or hereafter
authorized by law, including any amendment altering the terms or contract
rights, as expressly set forth in this Agreement, of any outstanding Units.
Notwithstanding the foregoing, nothing contained in this Agreement shall permit
the amendment of this Agreement to impair the exemption from personal liability
of any person who is or has been a Beneficiary, Trustee, officer, or employee of
the Trust, or limit the rights to indemnification provided in Article VII with
respect to actions or omissions of persons entitled to indemnification under
such Article prior to such amendment. The merger, conversion or consolidation of
the Trust with another Person, the termination of the Trust or any other
transaction between the Trust and another Person in which the Trust does not
survive as a separate entity shall not be considered an amendment to this
Agreement for purposes of this Article XI.
11.2    By Board. Except as otherwise expressly provided by statute or in the
Certificate or in this Agreement, this Agreement may be amended by the Board,
without any action by the Beneficiaries. Except as may otherwise be expressly
provided in the Certificate, the Certificate may be amended only by the Board,
without any action or approval by the Beneficiaries.
11.3    Limitations. Notwithstanding anything in this Agreement to the contrary,
no amendment to the Certificate or this Agreement shall permit the Board to
engage in any activity prohibited by Section 6.1 hereof or affect the
Beneficiaries’ rights to receive their pro rata shares of the Trust Assets at
the time of any distribution, and no such amendment shall jeopardize the status
of the Trust as a “liquidating trust” for U.S. federal, state, or local income
tax purposes within the meaning of Treasury Regulation Section 301.7701-4(d) and
any analogous provision of state or local law or jeopardize the Beneficiaries
treatment as other than the owners of their respective shares of the Trust’s
taxable income pursuant to Section 671 through 679 of the Code and any analogous
provision of state or local law.
ARTICLE XII    
MERGER, CONSOLIDATION, SALE OF TRUST PROPERTY OR CONVERSION
Except as otherwise expressly required by statute or in this Agreement, the
Trust may (a) merge with or into another entity, (b) consolidate with one or
more other entities into a new entity, (c) transfer all or substantially all of
its assets to another Person or (d) convert to another business entity by the
affirmative vote of two-thirds (2/3) of the Trustees; provided that the Trust
shall not undertake such merger, consolidation, transfer or conversion if such
action jeopardizes the status of the Trust as a “liquidating trust” for U.S.
federal, state, or local income tax purposes within the meaning of Treasury
Regulation Section 301.7701-4(d) and any analogous provision of state or local
law or jeopardizes the Beneficiaries treatment as other than the owners of their
respective shares of the Trust’s taxable income pursuant to Section 671 through
679 of the Code and any analogous provision of state or local law.



--------------------------------------------------------------------------------




Pursuant to and in accordance with Section 12-607 of the Maryland Act, an
agreement of merger, consolidation or conversion so approved by the Board in
accordance with this Article XII may (a) effect any amendment to the governing
instrument of the Trust or (b) effect the adoption of a new governing instrument
of the Trust if it is the surviving or resulting trust in the merger or
consolidation.
ARTICLE XIII    
MISCELLANEOUS PROVISIONS
13.1    Transactions between the Trust and its Trustees, Officers, Employees and
Agents. Subject to any express restrictions provided by statute or in the
Certificate or this Agreement or adopted by the Board, the Trust may enter into
any contract or transaction of any kind, including, without limitation, for the
purchase or sale of property or for any type of services with any person,
including any Trustee, officer, employee or agent of the Trust or any person
affiliated with a Trustee, officer, employee or agent of the Trust, whether or
not any of them has a financial interest in such transaction. The procedures and
presumptions set forth in Section 2-419 of the MGCL (or any successor provision
thereto) shall be available for and apply to any contract or other transaction
between the Trust and a Trustee or between the Trust and any other trust,
corporation, firm or other entity in which a Trustee is a trustee or director or
officer or has a material financial interest.
13.2    Notice. Except as otherwise expressly required by statute or in this
Agreement, notice of any matter required to be given hereunder may be delivered
personally or by telephone, electronic transmission, United States mail or
courier, if to the Trust, to the address of its principal office, attention to
the Board, chief executive officer or president, and if to any other person, to
any address, electronic address, telephone number or facsimile number provided
by such person to the Trust in accordance with the provisions of this Section
13.2. Telephone notice shall be deemed to be given when the recipient or his,
her or its agent is personally given such notice in a telephone call to which
the recipient or his, her or its agent is a party. Notice by electronic
transmission shall be deemed to be given upon transmission of the message to the
electronic mail address, facsimile number or other electronic address given to
the Trust by the recipient and, if transmitted by facsimile, upon receipt of a
completed answer-back indicating receipt. Notice by United States mail shall be
deemed to be given when deposited in the United States mail properly addressed,
with postage thereon prepaid. Notice by courier shall be deemed to be given when
deposited with or delivered to a courier properly addressed.
13.3    Waiver of Notice. Whenever any notice of any meeting is required to be
given hereunder or pursuant to law, a waiver thereof, given by the Person or
Persons entitled to such notice in writing or by electronic transmission,
whether before or after the time stated therein, shall be equivalent to the
giving of such notice. Neither the business to be transacted at nor the purpose
of any meeting need be set forth in a waiver of notice of any meeting. The
attendance of any person at any meeting shall constitute a waiver of notice of
such meeting, except where such Person attends a meeting for the express purpose
of objecting to the transaction of any business on the ground that the meeting
is not lawfully called or convened.



--------------------------------------------------------------------------------




13.4    Preemptive Rights; Rights of Objecting Beneficiaries; Derivative Claims.
No holder of Units shall, as such holder, have any preemptive right to purchase
or subscribe for any additional Units or any other security of the Trust which
it may issue. Beneficiaries shall not be entitled to exercise any appraisal
rights or rights analogous to those of an objecting stockholder provided for
under Title 3, Subtitle 2 of the MGCL or any successor statute. A Beneficiary
shall not be entitled to recover a judgment in favor of the Trust, assert any
claim in the name of the Trust or bring any other action that is derivative in
nature without the approval of the Board.
13.5    Filing Documents. Any amendment to the Certificate shall be filed with
the SDAT. The original or a copy of this instrument and of each amendment and/or
restatement hereto shall be kept in the office of the Trust. Anyone dealing with
the Trust may rely on a certificate by an officer or Trustee of the Trust as to
whether or not any such amendments or restatements have been made and as to any
matters in connection with the Trust hereunder, and with the same effect as if
it were the original, may rely on a copy certified by an officer or Trustee of
the Trust to be a copy of this instrument or of any such amendments or
restatements. This instrument may be executed in any number of counterparts,
each of which shall be deemed an original. Headings are placed herein for
convenience of reference only, and in case of any conflict, the text of this
instrument, rather than the headings, shall control.
13.6    Board May Resolve Ambiguities. The Board may construe any of the
provisions of this Agreement insofar as the same may appear to be ambiguous or
inconsistent with any other provisions hereof, and any such construction hereof
by the Board in good faith shall be conclusive as to the meaning to be given to
such provisions.
13.7    Intention of Parties to Establish Trust. This Agreement is not intended
to create, and shall not be interpreted as creating, a corporation, association,
partnership, or joint venture of any kind for purposes of federal income
taxation or for any other purpose.
13.8    Beneficiaries Have No Rights or Privileges as Stockholders of the
Company. Except as expressly provided in this Agreement or under applicable law,
the Beneficiaries shall have no rights or privileges attributable to their
former status as stockholders of the Company.
13.9    Governing Law. The rights of all parties and the validity, construction
and effect of every provision of this Agreement shall be subject to and
construed according to the laws of the State of Maryland, without regard to
conflicts of laws provisions thereof.
13.10    Severability. In the event any provision of this Agreement or the
application thereof to any Person or circumstances shall be finally determined
by a court of proper jurisdiction to be invalid or unenforceable to any extent,
the remainder of this Agreement, or the application of such provision to persons
or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.
13.11    Exclusive Form for Certain Litigation. Unless the Trustees consent in
writing to the selection of an alternative forum, the Circuit Court for
Baltimore City, Maryland, or, if that Court does not have jurisdiction, the
United States District Court for the District of Maryland,



--------------------------------------------------------------------------------




Northern Division, shall be the sole and exclusive forum for (a) any action
asserting a claim of breach of any duty owed by any Trustee or any officer,
employee, independent contractor or agent of the Trust or any Trust Subsidiary,
including the Advisor, to the Trust or any Beneficiary or such Beneficiary’s
heirs or devisees or, if applicable, plan participant or account owner, (b) any
action asserting a claim against the Trust or any Trustee or any officer,
employee, independent contractor or agent of the Trust or any Trust Subsidiary,
including the Advisor, pursuant to any provision of the Maryland Statutory Trust
Act or this Agreement or (c) any action asserting a claim against the Trust or
any Trustee or any officer, employee, independent contractor or agent of the
Trust or any Trust Subsidiary, including the Advisor, that is governed by the
internal affairs doctrine. The provisions of this Section 13.11 do not apply to
claims brought to enforce a duty or liability created by the Securities Act of
1933, as amended (the "Securities Act"), or the Exchange Act; provided that the
inapplicability of these provisions to such claims will not cause these
provisions to be inapplicable to other types of claims, whether they are brought
concurrently with or before or after claims brought to enforce a duty or
liability created by the Securities Act or the Exchange Act.
13.12    Notices and Communications. All notices and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered personally or sent via email in pdf. form to the parties at the
following addresses or at such other addresses as shall be specified by the
parties by like notice:
(a)    If to the Trust or the Trustees:
HGR Liquidating Trust
2800 Post Oak Boulevard, Suite 5000
Houston, Texas 77056
Attention: Jason P. Maxwell


(b)    If to the Company:
Hines Global REIT, Inc.
2800 Post Oak Boulevard, Suite 5000
Houston, Texas 77056
Attention: Jason P. Maxwell




13.13    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute one and the same instrument.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by an
authorized officer and the Trustees named herein have executed this Agreement,
effective this 30th day of June, 2020.
HINES GLOBAL REIT, INC.:


/s/ J. Shea Morgenroth
Name: J. Shea Morgenroth
Title:    Chief Financial Officer




Trustees on behalf of HGR Liquidating Trust


/s/ Jeffrey C. Hines
Name: Jeffrey C. Hines
Title:    Trustee


/s/ Charles M. Baughn
Name: Charles M. Baughn
Title:    Trustee


/s/ David L. Steinbach
Name: David L. Steinbach
Title:    Trustee


/s/ Jack L. Farley
Name: Jack L. Farley
Title:    Trustee


/s/ Thomas L. Mitchell
Name: Thomas L. Mitchell
Title:    Trustee


/s/ John S. Moody
Name: John S. Moody
Title:    Trustee


/s/ Peter Shaper
Name: Peter Shaper
Title:    Trustee



